On Application fob Richic aim no.
Watkins, J.
This application is made on the part of the Attorney General, and the gramamim of his complaint is contained in the two following extracts we have selected from his brief, viz.:
1. “ It will be very difficult in the execution of criminal justice, to meet the many devices and attempts at delay — if the facts of the present case justify the ruling just pronounced. If only forty-eight hours had been granted counsel for the accused and a longer time .refused, some rule of conduct as controlling the trial judge’s discretion might be adopted, and if the opinion of the court was unanimous as to facts, a rule of practice might be held adopted.”
*10642. “ If tlie facts of this case could have been considered by the whole court as fixing the time and seasonableness of the application and appointment of counsel, the matter could have rested, but I respectfully submit, that as the opinions now stand, there is so much of divergence and conflict, that I pray the court to reconsider.”
Intervening between these paragraphs the Attorney General is pleased to indulge in some animadversions upon the disparity existing between the statement of fact contained in the opinion of the court, and the statement of dissenting justices, in respect to the date of the appointment of counsel by the trial judge, to represent the accused, and he concludes them by saying :
“ It will be impossible to establish any rule, in this regard, if we are to follow this case, and its facts, as a precedent.”
In purport, the Attorney General has tendered the proposition for our consideration, that the opinion of this court does not establish “ a rule of practice,” because the court is not “ unanimous as to facts,” and because “ as the opinions now stand, there is so much divergence'and conflict,” we ought to reconsider the case. (The word “ opinions ” was italicised by us.)
There seems to be a notion prevalent that expressions of opinion by a majority of the court, constitute, in some sort, a decree in respect to the facts of a case, that carry with them the force of authority. For the information of those who entertain such a notion, it is sufficient to say that, however much consideration may be due to the views of dissenting justices, the opinion of the court, as expressed by the majority, only, is authoritative in the enunciation of facts, as well as of legal principles, in any given case. Such is the plain and emphatic meaning of that provision of the Constitution, which says, “no judgment shall be rendered by the Supreme Court, without the concurrence of three judges.”
There cannot be, in the very nature of things, two opinions of this court, unless they concur.
The substance of the motion for a rehearing is, that, because of the disagreement in reference to certain facts, the opinion, as it stands, is not a safe guide for the law officers of the State, “ in the execution of criminal justice.”
The views entertained and expressed by our predecessors, on an application for a rehearing in Folkes vs. Howis, 11 Ann. 448, strike us as being so peculiarly applicable, that we quote from them in extenso, as a fitting answer to the one on hand.
*1065Said Merrick, Chief Justice, as the organ of the court:
“ We find in the application for a rehearing in this case the following passage: * * * We respectfully refer the majority of the court to the opinion of Judge Spofford in connection with what we hastily suggest. We will not say that that opinion is unanswerable; although, in our humble opinion, no answer suggests itself. But we submit, that the opinion should be refuted, or should control the decision of this case, in the interest of the jurisprudence of our State. '* * * *
“ The high standing of the gentlemen who have applied for a rehearing in this case, requires of us some notice of the petition for a rehearing so extraordinary in its tone. We have hitherto supposed that we liad discharged our duty when we had respectfully considered each other’s opinions, and decided each individual case, upon the reasons applicable to it. We are not aware that we owed to counsel, or the public, the duty of combatting the opinion of the judge who might be unable to concur with the majority in opinion; neither had we surmised the way, or learned precise^, how we were to be informed, and on what occasions it would be necessary and proper to vindicate any particular decision of this court. We thought that, in the ease before us, all that was required of either the minority, or the majority of the court was, that the case should be so decided, that injustice should not be done under the law, to one party or the other. * * * * * * * *
“-The minority of the court have entertained, and, with marked ability expressed different views, which are entitled to the same respect, although not decisive of the matters in controversy, as the opinion of this court, and no more. Neither the opinion of the majority nor. minority, was written to catch the approbation of this or that man (motives' unworthy of any judicial tribunal whose sole object should be to do justice in each case, according to the laws of the land.)
“Nor can it be peraiitted to any one, how respectable soever his standing- may be, so far to forget his official intercourse with this tribunal, what is due to it, as to point out, under the pretense of interest in its jurisprudence, what particular opinions are worthy of favor, and what need to be vindicated by the court. ”
Comment would add nothing to the force'of those conclusions, and we will conclude by expressing the view that was expressed by the majority of that court: “Justice has been done. ”
Rehearing refused.
Mr. Justice Fenner dissents.